                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

E. Lee Spence,                         )               C/A No. 3:19-cv-00835-SAL-SVH
                                       )
                           Plaintiff,  )
                                       )
v.                                     )               OPINION & ORDER
                                       )
John W. Tellam; John/Jane Does number  )
1–10; and Chris Alan Reedy             )
                                       )
                           Defendants. )
___________________________________ )

       This matter is before the Court for review of the September 27, 2019 Report and

Recommendation of United States Magistrate Judge Shiva V. Hodges (the “Report”), made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the Report, the

Magistrate Judge recommended that Defendant Chris Alan Reedy (“Defendant Reedy”) be

dismissed from the action without prejudice due to Plaintiff E. Lee Spence (“Plaintiff”)’s failure

to file evidence of proper service on Defendant Reedy. [ECF No. 35.] No party filed objections

to the Report, and the time for response has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record




                                                   1
in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Defendant Reedy is DISMISSED from

the action WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                                            /s/ Sherri A. Lydon
                                                            United States District Judge
January 16, 2020
Florence, South Carolina




                                                2
